The statute creating a railway terminal commission in the city of Buffalo (Laws 1911, ch. 842) is, in my opinion, clearly in conflict with two different provisions of the Constitution of the state and, therefore, void. The first is found in section 10, article VIII, which forbids any county, city, town or village giving any money or property or loaning its money or credit to or in aid of any individual, association or corporation and from incurring any indebtedness except for city or county purposes. The statute requires the city to incur indebtedness to any amount which the commission *Page 622 
created by the statute may deem necessary to carry out the work authorized by it, and hence, the question is whether that work is or is not a city purpose. The statute declares in express terms the purpose for which it is enacted and for the accomplishment of which the work directed by the statute is to be performed: "* * * are appointed commissioners, any seven of whom are authorized and directed to adopt, from time to time, plans for the purpose of relieving the congested condition of the railroad stations and terminals in the city of Buffalo." That the construction in whole or part of railroads which run out of the city of Buffalo to distant points is not a city purpose is conceded and is indeed indisputable (People ex rel. Murphy v. Kelly, 76 N.Y. 475 at p. 487), though a railroad within the limits of the city for urban travel would be such a purpose. (Sun Printing  PublishingAssn. v. Mayor, etc., of N.Y., 152 N.Y. 257.) Hence, the application of any of the city's money or the incurring of any debt by the city for such purpose is a violation of the Constitution, not only because the purpose is not a city purpose, but also because it would be giving the city's money in aid of the corporations owning the railroads. To escape these objections it is contended that the statute authorizes the application of the money of the city only towards the elimination of grade crossings. While the companies might be required to abolish these crossings at their own expense (N.Y.  N.E.R.R. Co. v.Bristol, 151 U.S. 556), yet, as the improvement is required for the benefit of the highways and the public travel thereon, it is so far a municipal purpose that the municipality can be required to contribute a share of the cost of the work. (Lehigh ValleyR.R. Co. v. Canal Board, 204 N.Y. 471.) Doubtless, of two reasonable constructions of a statute that which does not conflict with the Constitution is to be preferred (People exrel. Sinkler v. Terry, 108 N.Y. 1), yet such construction must be reasonable and one of which the statute is fairly susceptible; *Page 623 
not one to be obtained only by the distortion or perversion of its language. (McCluskey v. Cromwell, 11 N.Y. 593, at p. 601.) No fair construction of the statute justifies the claim that the expenditure of the city's money is limited as contended. Reliance is placed upon the requirement that the plan shall not only require the companies to make the necessary changes in the location of their tracks, switches and terminals, but also the city "to make such changes in the location or grades of the streets, alleys or lands owned by said city, adjacent to or contiguous to such tracks, switches, terminals, stations or facilities, which in the judgment of said commissioners will secure to the public freedom from the obstruction of the streets of said city by railroads and adequate services and facilitiesfor the transportation of passengers, freight and property insaid city." (Section 1.) I think it will plainly appear on an examination of the subsequent provisions of the statute that the expenditure of the money of the city is not confined to that necessary for changes in the location, grades or structures in the streets, but if it were, that would not save the statute from condemnation. The requirement that the street work shall secure to the public freedom from the obstruction of the streets by the railroads is a mere incident to the object of the statute, to wit, an improvement of the terminals and terminal facilities. It is prescribed, not that streets may be altered in grade or location for the purpose of removing their obstruction by the railroads, but whatever plan is adopted for the improvement of the terminals shall include changes in the streets so that they shall not be obstructed. It is idle to contend that all that this change in the streets was intended to accomplish was the elimination of grade crossings, for in section 3 of the statute, where the details of the plan are again described, the commissioners are authorized to change existing structures carrying streets over or under railroads, showing that in certain cases grade crossings had been already *Page 624 
abolished. But the decisive answer to the claim is that the statute requires the changes in the streets to be made to secure to the public, not only freedom from the obstruction of the streets, but "adequate services and facilities for thetransportation of passengers, freight and property in saidcity." Therefore, even the street work is not confined to work necessary for the improvement of the street or the security of public travel thereon, which is a municipal purpose, but extends to securing adequate services and facilities for the transportation of passengers and freight, which is not a municipal purpose. The commission may change the location of the present terminals or of the approaches thereto, thus requiring a new right of way or, at least, an extension of the present right of way, either longitudinally or transversely, and of the terminal grounds, for the improvement of the railroad facilities is the paramount object of the statute. Now, while the improvement of streets by removing therefrom existing railroads is a city purpose, for which the city may be compelled to contribute, it cannot be compelled to contribute to the expense of the construction of a new line or new terminal, even to the extent of changing the location or grading its streets for that end. If such changes are necessary for the purpose of giving new or additional railroad facilities, that expense must be borne by the railroad company. If the change, either in the location or size of the terminal, requires the closing of a street, that expense, including any damage done to abutters who have property rights therein, must be borne by the company; yet, by section 7 it is provided that the compensation to be paid to the owners and parties interested in the lands sought to be taken, or if lands are not taken, the amount to be paid for injury thereto by carrying out the proposed plan, shall be apportioned as may be agreed upon or provided in the agreement between the commissioners and the companies. The distinction between existing railroad routes and new railroad routes is found in the railroad *Page 625 
statute, and while the expense of eliminating existing grade crossings is to be apportioned between the company on the one hand and the state and municipality on the other, in equal shares, a new railroad crossing must be made exclusively at the expense of the company. To take the view of the statute most favorable to the respondent, all that can be said is that the statute has authorized the expenditure of city money towards two inseparably blended purposes, for one of which the Constitution authorized the city to devote its money or credit, for the other of which it forbids such appropriation. Of course, this joining of an illegal purpose with the legal one makes the whole provision illegal; otherwise any lad after six months' service in a law office could draw a statute setting at naught the constitutional inhibitions. The test of the constitutionality of a statute is not what has been done under it, nor what is to be done under it, but what may be done under it. (Stuart v.Palmer, 74 N.Y. 183, 188; Colon v. Lisk, 153 N.Y. 188,194.)
But a review of the statute as a whole will show that the activities of the commission, either in the acquisition of land or in contracts with the companies for the apportionment of cost, are not confined to the streets of the city. To recite all the details of the statute justifying this statement would extend this opinion beyond all reasonable bounds. The reader must be referred to the statute itself. But it is well to call attention to certain prominent features of the act. It is first to be remembered that there had been for years in the city of Buffalo a commission created to deal with the elimination of grade crossings and that the paramount purpose of the present statute was to provide proper terminal facilities, the alteration of the streets being merely a part of the scheme or plan. Therefore, when we find in the statute "the work" or "the provisions of this act," there is meant the whole work or all the provisions of the act. The terms cannot be limited to street operations. Section *Page 626 
6 authorizes the commission to agree with any corporations "what portion of the work necessary to be done" should be done by the corporation and what portion by the city. That "the work necessary to be done" includes the whole work of changing tracks and terminals, as well as streets, is made clear by the provision that the cost of any structure and the maintenance thereof on land to to be used as a terminal "shall be at the sole expense of the corporation," a provision that would be absurdly out of place if the work mentioned included only the street work. Why was the provision made that the cost of the structure should be at the sole expense of the company if it was not contemplated the cost of the land might be apportioned between the company and the city? Expressio unius exclusio alterius is a well-settled rule in the construction of statutes (Wait v. Wait, 4 N.Y. 95;Morey v. Farmers' Loan  Trust Co., 14 N.Y. 302), applicable as well to a prohibition as to a grant of power. (Talmage v.Pell, 7 N.Y. 328.) Again, section 7 of the statute provides a complete scheme for condemning the lands and easements necessary to the street changes. Section 9 authorizes the commission "toacquire any lands in the city of Buffalo, to close or alter any street, * * * to change in or remove from any such street, * * * any gas or water pipes, * * * necessary for the purpose of carrying out the plans and contracts hereby authorized, and the proceedings provided for in section 7 of this act. * * *" Here the power given to the commission is to condemn any land necessary to carry out the plans authorized by the act. But, as already said, the plan authorized was to relieve the congested condition of the railroad stations and terminals, the removal of the obstructions in the streets being incidental. Moreover, if the power here granted is to be confined to street work the provision is wholly superfluous, for full power in this respect is given by section 7. It is suggested that the act may be construed as authorizing the *Page 627 
acquisition of lands only for the purpose of removing or changing the pipes and sewers. It is a sufficient answer that this is not what the statute says; and the answer is made conclusive by the next section (10) which provides that if any land so taken, that is to say, taken under the preceding section, is to be used by a corporation under the plan adopted by the commission, the corporation shall pay the amount awarded by the condemnation commission, and upon payment of such award the title thereto shall vest in the corporation. Surely it never was intended thatthe title to land to which sewers, water and gas pipes were to beremoved, and, of course, on which thereafter maintained, was tobe vested in the railroad company and not in the public, norindeed was it ever intended that such pipes and mains should, onremoval, be laid under the route or terminal of a railroadinstead of in a public street. It is thus plain that the statute contemplated that all the lands requisite for the improvement should be acquired by the commission and thereafter the cost apportioned between the companies and the city, the city to pay in the first instance and then to sue the companies if the latter failed to pay their share.
The statute also violates section 2 of article 10 of the Constitution which prescribes that "All city, town and village officers, whose election or appointment is not provided for by this Constitution, shall be elected by the electors of such cities, towns and villages, or of some division thereof, or appointed by such authorities thereof, as the Legislature shall designate for that purpose," commonly called the Home Rule Article. It is said that the offices of the commissioners appointed by the act are new, having been created subsequent to the Constitution of 1894, and, therefore, did not fall within this prohibition. That the offices are new does not answer the objection that the appointment of their incumbents was by the legislature instead of by the local authorities or election by the people as required by the Constitution, *Page 628 
if the functions and duties of the office were at the time of the adoption of the present Constitution exercised by the municipal officers. (People v. Raymond, 37 N.Y. 428; People ex rel.Bolton v. Albertson, 55 id. 50; Matter of Brenner,
170 id. 185.) In People ex rel. Metropolitan Street Railway Company v.Tax Commissioners (174 N.Y. 417, 434), Judge VANN, speaking for a unanimous court, said: "Unless the office or officer is mentioned eo nomine in the Constitution, the name may be changed, or the office abolished, provided the functions, if retained at all, remain in some officer chosen by the locality.Local functions, however, cannot be transferred to a stateofficer. The legislature has the power to regulate, increase or diminish the duties of the local officer, but it has been steadfastly held that this power is subject to the limitation that no essential or exclusive function belonging to the office can be transferred to an officer appointed by central authority. The office may go, but the function must be exercised locally if exercised at all." On the other hand, it is true that the legislature may confer upon officers named by it the prosecution and control, within limits, of some local improvement. (Astor
v. Mayor, etc., of N.Y., 62 N.Y. 567; People ex rel. Kilmer
v. McDonald, 69 id. 362; People ex rel. Comrs. v. Suprs. ofOneida Co., 170 id. 105, and see cases there cited.)
It is quite apparent that these two principles cannot be pushed to extremes without coming into conflict. The question is, therefore, one of degree and it may not be always easy to draw a dividing line between the domain of one rule and that of the other. The present case, however, lies far to the side of any such line and without the debatable ground. The strongest case upholding the legislative power is Astor v. Mayor, etc., ofN.Y. (supra). In that case the Central Park commissioners were authorized to open, grade and pave streets lying north of Central Park to the Harlem river included within the prolongation of the western and eastern boundaries of the *Page 629 
park — a small section of the city of New York even as then constituted. No power was given to close or change the location of any of the streets, all of which had been laid out as far back as 1807. In the Kilmer Case (supra) the statute appointed commissioners to widen and improve a single avenue in the village of Saratoga Springs. In the case of Supervisors of Oneida
(supra) a commission was created to build the county court house. The present statute confers upon the commissioners powers greatly in excess of those conferred by any earlier statute which has been upheld. At the time of the adoption of the present Constitution the construction, management and control of the streets, sewers and water pipes had been vested in the officers of the city of Buffalo. In fact, such matters must have constituted in that city, as well as in other cities, a very large portion of the functions which the municipal officers were called upon to discharge. By the present act (section 9) the commissioners are authorized to close, alter or change the grade of any street, alley or public place in the city, remove any gas or water pipe, sewer or conduit which they may decide necessary for the purpose of carrying out the provisions of the act. Not a rood of the area of Buffalo is exempt from the powers of the commissioners. The city may lay out, open or grade and pave a street one day, and the next the commission may close the street. The city may adopt a system of sewers or water supply with appropriate location of trunk sewers or water mains, and immediately thereafter the whole plan be set aside and brought to naught by the action of the commissioners. The decision of the commission as to what is necessary to be done is under the act conclusive. The commission, indeed, may change the whole map of the city of Buffalo. There is no limit to the pecuniary obligations it may impose upon the city. Under the Constitution the power of municipal corporations to incur debts is strictly limited. The municipality has no control over the expenditures or contract *Page 630 
obligations of the commissioners. By the acts of that body the city may be deprived of the power to borrow money for the prosecution of any improvement, however pressing and necessary. There are said by the respondents to be seventeen trunk railroad lines in the city of Buffalo, and the work of the commission must, or at least may, last over many years. During this period the city is necessarily deprived of control of its streets, for it cannot be conceived that the commission is empowered to change the location and grades of streets to accord with the new location of the railroads, and thereafter the municipal authorities suffered to change them back. To uphold the right of the legislature to confer such enormous powers on its own appointees is destructive of the constitutional provision which was intended to secure to localities the right to manage their own affairs. The Grade Crossing Act (L. 1888, ch. 345) is very different from the act now before us. The earlier statute authorized the expenditure of city moneys for a city purpose — the elimination of the then existing grade crossings — and the exercise of the powers of the commission over streets was also so limited. No power was given it to roam at will through the whole city and to deal not only with existing conditions, but with such conditions as the commission itself might thereafter create.
There have been arguments addressed to us which should have no influence on our decision. It is said that ninety per cent of the progressive business men of the city favor the statute. Less than three years ago we all felt constrained to hold a statute unconstitutional which not only the whole wage-earning class supported, but a large body of other citizens even believed the dictates of humanity required — the Workmen's Compensation Act. The humblest wage-earner and the proprietor of the largest business enterprise stand equal before the law, however unequal in other respects. We should be as indifferent to the demands of one class as to those of *Page 631 
the other. Nor should any suggestion of exceptional circumstances influence our decision. It is said that the existence of these peculiar circumstances are not denied, but as they do not appear in the record, they are not the subject of affirmation or denial and of their existence I know nothing. Nor are they relevant, for if the statute does not violate the Constitution, no justification for it is required; the legislative approval is sufficient. If it does violate the Constitution, no supposed necessity can uphold it. What is the alleged necessity — that the circumstances require a special body of officers vested with powers greater than those bestowed upon any single branch of the city government? That is not the question here involved. The legislature can undoubtedly provide for the creation of a commission with all the powers given to the present commission, except as to the application of city money and credit, to the elimination of which power those who deny its existence in the present statute can hardly object. The constitutional objection is not to the creation of a commission, but to the selection of the commissioners by the legislature instead of by the local officers or electors. The argument of supposed necessity to possess any force must, therefore, be based on the proposition that the electors or local officers of Buffalo have not the ability and cannot be trusted to appoint competent officials to act for the city. That proposition I am prepared to deny; but whether admitted or denied, the People of the state by their Constitution have taken a different view and secured to the people of Buffalo the right to choose either directly or indirectly their own officers.
HISCOCK, HOGAN and MILLER, JJ., concur with CHASE, J.; GRAY and WILLARD BARTLETT, JJ., concur with CULLEN, Ch. J.
Order affirmed. *Page 632